                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Vernon Stewart,                     )                 C/A No. 0:18-1948-CMC-PJG
                                    )
                   Plaintiff,       )
                                    )
v.                                  )               REPORT AND RECOMMENDATION
                                    )
Andrew Saul, Commissioner of Social )
          1
Security,                           )
                                    )
                   Defendant.       )
____________________________________)

       This social security matter is before the court for a Report and Recommendation pursuant

to Local Civil Rule 83.VII.02 (D.S.C.). The plaintiff, Vernon Stewart, brought this action pursuant

to 42 U.S.C. §§ 405(g) and 1383(c)(3) to obtain judicial review of a final decision of the defendant,

Commissioner of Social Security (“Commissioner”), denying his claims for Disability Insurance

Benefits (“DIB”). Having carefully considered the parties’ submissions and the applicable law, the

court concludes that the Commissioner’s decision should be affirmed.

                      SOCIAL SECURITY DISABILITY GENERALLY

       Under 42 U.S.C. § 423(d)(1)(A) and (d)(5), as well as pursuant to the regulations formulated

by the Commissioner, the plaintiff has the burden of proving disability, which is defined as an

“inability to do any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 20 C.F.R. § 404.1505(a); see also




       1
        Pursuant to Federal Rule of Civil Procedure 25(d), Andrew Saul is substituted as the named
defendant because he became the Commissioner of Social Security on June 17, 2019.

                                           Page 1 of 21
Blalock v. Richardson, 483 F.2d 773 (4th Cir. 1973). The regulations require the Administrative

Law Judge (“ALJ”) to consider, in sequence:

       (1)     whether the claimant is engaged in substantial gainful activity;

       (2)     whether the claimant has a “severe” impairment;

       (3)     whether the claimant has an impairment that meets or equals the requirements of an
               impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (“the Listings”), and
               is thus presumptively disabled;

       (4)     whether the claimant can perform his past relevant work; and

       (5)     whether the claimant’s impairments prevent him from doing any other kind of work.

20 C.F.R. § 404.1520(a)(4).2 If the ALJ can make a determination that a claimant is or is not

disabled at any point in this process, review does not proceed to the next step. Id.

       Under this analysis, a claimant has the initial burden of showing that he is unable to return

to his past relevant work because of his impairments. Once the claimant establishes a prima facie

case of disability, the burden shifts to the Commissioner. To satisfy this burden, the Commissioner

must establish that the claimant has the residual functional capacity, considering the claimant’s age,

education, work experience, and impairments, to perform alternative jobs that exist in the national

economy. 42 U.S.C. § 423(d)(2)(A); see also McLain v. Schweiker, 715 F.2d 866, 868-69 (4th Cir.

1983); Hall v. Harris, 658 F.2d 260, 264-65 (4th Cir. 1981); Wilson v. Califano, 617 F.2d 1050,

1053 (4th Cir. 1980). The Commissioner may carry this burden by obtaining testimony from a

vocational expert. Grant v. Schweiker, 699 F.2d 189, 192 (4th Cir. 1983).




       2
         The court observes that effective August 24, 2012, ALJs may engage in an expedited
process which permits the ALJs to bypass the fourth step of the sequential process under certain
circumstances. 20 C.F.R. § 404.1520(h).

                                            Page 2 of 21
                             ADMINISTRATIVE PROCEEDINGS

       In January 2017, Stewart applied for DIB, alleging disability beginning August 15, 2014.

Stewart’s application was denied initially and upon reconsideration, and he requested a hearing

before an ALJ. A hearing was held on January 9, 2018, at which Stewart, who was represented by

J. Leeds Barroll, IV, Esquire, appeared and testified. After hearing testimony from a vocational

expert, the ALJ issued a decision on April 3, 2018 finding that Stewart was not disabled from August

15, 2014 through the date of the decision. (Tr. 13-27.)

       Stewart was born in 1964 and was fifty years old on his alleged disability onset date. He has

a college education and has past relevant work experience as a training coordinator and as a human

resource worker with the United States Army. (Tr. 219.) Stewart alleged disability due to back

issues, neck stenosis, and left leg radiculopathy. (Tr. 218.)

       In applying the five-step sequential process, the ALJ found that Stewart had not engaged in

substantial gainful activity since his alleged onset date of August 15, 2014. The ALJ determined that

Stewart’s degenerative disc disease of the lumbar and cervical spines, bilateral pes planus, gout,

post-traumatic stress disorder, depression, generalized anxiety disorder, and intermittent explosive

disorder were severe impairments. However, the ALJ found that Stewart had not had an impairment

or combination of impairments that met or medically equaled the severity of one of the listed

impairments in 20 CFR Part 404, Subpart P, Appendix 1 (“the “Listings”). The ALJ found, after

consideration of the entire record that Stewart retained the residual functional capacity to

       perform light work as defined in 20 CFR 404.1567(b) with additional restrictions of
       lifting, carrying, pushing, and pulling 20 pounds occasionally and less than 10
       pounds frequently; standing and/or walking for six hours in an eight-hour work day,
       and, sitting for six hours in an eight-hour work day; no climbing of ladders, ropes,
       or scaffolds; occasional operation of foot controls, bilaterally, overhead reaching with
       the left upper extremity, stooping, kneeling, crouching, crawling, balancing, climbing
       of stairs and ramps, and exposure to hazards. The claimant is limited to simple,

                                           Page 3 of 21
       routine tasks and simple work-related decisions but is able to maintain concentration,
       persistence, and pace for periods of two hou[rs], perform activities within a schedule,
       maintain regular attendance, and complete a normal workday and workweek. The
       claimant can have occasional interaction with the general public, occasional close,
       “team-type” interactions with coworkers, and tolerate occasional changes in routine
       work setting.

(Tr. 17.) The ALJ found that Stewart was unable to perform any past relevant work, but that

considering Stewart’s age, education, work experience, and residual functional capacity, there were

jobs that existed in significant numbers in the national economy that Stewart could perform.

Therefore, the ALJ found that Stewart had not been disabled from the alleged onset date of August

15, 2014 through the date of the decision.

       The Appeals Council denied Stewart’s request for review on May 16, 2018, making the

decision of the ALJ the final action of the Commissioner. (Tr. 1-5.) This action followed.

                                   STANDARD OF REVIEW

       Pursuant to 42 U.S.C. § 405(g), the court may review the Commissioner’s denial of benefits.

However, this review is limited to considering whether the Commissioner’s findings “are supported

by substantial evidence and were reached through application of the correct legal standard.” Craig

v. Chater, 76 F.3d 585, 589 (4th Cir. 1996); see also 42 U.S.C. § 405(g); Coffman v. Bowen, 829

F.2d 514, 517 (4th Cir. 1987). Thus, the court may review only whether the Commissioner’s

decision is supported by substantial evidence and whether the correct law was applied. See Brown

v. Comm’r Soc. Sec. Admin., 873 F.3d 251, 267 (4th Cir. 2017); Myers v. Califano, 611 F.2d 980,

982 (4th Cir. 1980). “Substantial evidence” means “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion; it consists of more than a mere scintilla of

evidence but may be somewhat less than a preponderance.” Craig, 76 F.3d at 589; see also Pearson

v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015). In reviewing the evidence, the court may not


                                             Page 4 of 21
“undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its]

judgment for that of the [Commissioner].” Craig, 76 F.3d at 589; see also Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012). Accordingly, even if the court disagrees with the Commissioner’s

decision, the court must uphold it if it is supported by substantial evidence. Blalock, 483 F.2d at

775.

                                             ISSUES

       Stewart raises the following issues for this judicial review:

       A.      The ALJ’s decision discrediting multiple treating medical sources was
               deficient in its discussion of the regulatory five-factor scheme required to
               deprive numerous treating medical sources of controlling weight.

       B.      The ALJ misapplied SSR 16-3p[] in his discredit of the claimant’s symptoms.

       C.      The ALJ failed to discuss the medically determinable impairment of
               prostatitis.

(Pl.’s Br., ECF No. 7.)

                                         DISCUSSION3

A.     Opinion Evidence

       Stewart first argues that the ALJ erred in evaluating the opinion evidence from Larry Dillard,

a physician assistant, and Dr. Phillip J. Michels, a psychologist. Stewart also argues that the ALJ

erred in evaluating the disability rating of the Department of Veterans Affairs (“VA”).




       3
        The court notes that numerous social security regulations and social security rulings (SSRs)
have changed effective March 27, 2017. However, these changes specifically state that they are
applicable to claims filed on or after March 27, 2017. See, e.g., 20 C.F.R. §§ 404.1513, 404.1527.
Because the instant claim was filed prior to that date, all references in the instant Report and
Recommendation are to the prior versions of the regulations which were in effect at the time
Stewart’s application for benefits was filed, unless otherwise specified.

                                           Page 5 of 21
       1.      Medical Source Opinions

       The law applicable to Stewart’s application provides that regardless of the source, the

Commissioner will evaluate every medical opinion received. 20 C.F.R. § 404.1527(c). Typically,

the Social Security Administration accords greater weight to the opinion of treating medical sources

because treating physicians are best able to provide “a detailed, longitudinal picture” of a claimant’s

alleged disability. See id. However, “the rule does not require that the testimony be given

controlling weight.” Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992) (per curiam). Instead, a

treating physician’s opinion is evaluated and weighed “pursuant to the following non-exclusive list:

(1) whether the physician has examined the applicant, (2) the treatment relationship between the

physician and the applicant, (3) the supportability of the physician’s opinion, (4) the consistency of

the opinion with the record, and (5) whether the physician is a specialist.” Johnson v. Barnhart, 434

F.3d 650, 654 (4th Cir. 2005) (citing 20 C.F.R. § 404.1527). Any other factors that may support or

contradict the opinion should also be considered. 20 C.F.R. § 404.1527(c)(6). In the face of

“persuasive contrary evidence,” the ALJ has the discretion to accord less than controlling weight to

such an opinion. Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001). Further, “if a physician’s

opinion is not supported by clinical evidence or if it is inconsistent with other substantial evidence,

it should be accorded significantly less weight.” Id. (quoting Craig, 76 F.3d at 590).

       Moreover, “other sources,” such as physicians’ assistants, are not “acceptable medical

sources.” 20 C.F.R. § 404.1513(a), (d)(1). These other sources do not command controlling weight

in the same manner as acceptable medical sources. 20 C.F.R. § 404.1513(d). Although an other

source cannot provide evidence to establish an impairment, evidence from other sources, such as

physicians’ assistants, may be used to show the severity of the claimant’s impairments and how it

affects his ability to work. Id. In weighing these opinions, the ALJ is instructed to apply the same

                                            Page 6 of 21
factors applicable to treating medical sources; however, the regulations acknowledge that “not every

factor for weighing opinion evidence will apply in every case because the evaluation of an opinion

from a medical source who is not an acceptable medical source or from a nonmedical source depends

on the particular facts in each case.” 20 C.F.R. § 404.1527(f)(1).

       With regard to the opinions from Dillard and Dr. Michels, the ALJ found as follows:

       Mr. Dillard, PA-C reported on January 23, 2017, it was his medical opinion as a
       South Carolina Licensed Health Care Provider that he was “100% sure that it is more
       likely, than not likely, the claimant’s medical conditions debilitates him to the point
       that he is unable to obtain or sustain any type of gainful employment, at this time or
       any time in the future.” He further cautioned the claimant “[d]o not think about
       trying to obtain or sustain any type of gainful employment . . . .” It is also his
       medical opinion as well as a medical fact that the claimant’s cervical spondylosis
       with DJD and bilateral upper extremity radiculopathy and lumbar DJD with bilateral
       lower extremity radiculopathy alone precludes sedentary employment at this time or
       any time in the future. Mr. Dillard reported his opinion was based off of over 20
       years of medical experience, medical facts, and [his] medical examination showing
       that he is unable to sit, stand, walk, crouch, or crawl for more than five minutes at
       one sitting, without changing positions or sitting to take a break or raise his arms
       above his head for any length of time without severe pain and cannot lift more than
       10 pounds, climb, stoop, or kneel, or concentrate for two hours on a reliable and
       consistent basis; consistently complete task for two consecutive hours out of an eight-
       hour day on a reliable basis; or raise his arms above his head for any length of time
       without severe pain. (Exhibit 2F).

       In a questionnaire . . . dated January 24, 2017, Mr. Dillard reported he treated the
       claimant both medically and mentally. From an orthopedic standpoint, Mr. Dillard
       reported the claimant suffered from back pain with bilateral leg radiculopathy; gout
       affecting his joints with four to five debilitating attacks requiring six to eight weeks
       of rest per year; and neck/back condition with upper and lower extremity
       radiculopathy with inability to sit, stand, or walk for more than five minutes without
       changing positions. Mr. Dillard farther reported the claimant lived with daily pain
       that ranged from 8 – 10 on the 10-point pain scale, depending upon medication and
       activity; could not walk, stand, or lift more than 10 pounds for two hours out of an
       eight-hour workday; and the claimant’s major depressive disorder affected his
       thinking, judgment, pace, and concentration and caused him to be occupationally and
       socially impaired. It was Mr. Dillard’s opinion the claimant was unable to perform
       any work-related activities on a full-time basis due to inability to stoop, knee[l],
       crouch, crawl, lift more than 10 pounds, sit/stand more than five minutes without
       change positions, or raise arms above shoulder level (Exhibit 14F).


                                           Page 7 of 21
       Mr. Dillard’s opinions are given little weight. Based on the review of the record, Mr.
       Dillard[’s] treatment contacts are very limited. (Exhibit 2F). I also note that
       although Mr. Dillard alleges h[e] is responsible for treating the claimant for the
       “majority of his medical/mental conditions,” the evidence does not substantiate this.
       The extreme limitations given by Mr. Dillard in Exhibits 2F/5 and 14F are not only
       inconsistent with the record as a whole but also inconsistent with Mr. Dillard’s own
       treatment notes in the record. Furthermore, they are at odds with the claimant’s own
       reported abilities and function. Finally, Mr. Dillard’s “warning” to the claimant to
       “not think about trying to obtain or sustain any type of gainful employment” strains
       all credulity in light of the evidence of record.

       On February 17, 2017, Dr. Michels stated he was the claimant’s treating clinical
       psychologist and indicated he treated the claimant for anger, anxiety, PTSD, and
       sleep onset and termination insomnia, which he reported were marked. It was his
       opinion the claimant had the ability to sustain concentration or pace for two
       consecutive hours[4] and he would not he able to sustain a full-time, 40 hours per
       week, and eight hours per day job on a reliable and consistent basis. Dr. Michels
       further indicated the claimant’s impairments of PTSD, intermittent explosive
       disorder, and panic disorder meet the Listings of 12.06, 12.08, and 12.15 with anxiety
       disorder symptoms of restlessness, irritability, and sleep disturbance; panic disorder
       with symptoms of disproportionate fear or anxiety about at least two different
       situations; personality and impulse control disorders with recurrent, impulsive, and
       aggressive behavioral outbursts and trauma; and stressor-related disorders with
       exposure to actual or threatened death, serious injury or violence, subsequent
       involuntary re-experiencing of the traumatic event, avoidance of external remind[er]s
       of the event, disturbance in mood and behavior, and increases in arousal and
       reactivity with marked functioning in interaction with others including supervisors,
       co-workers, or the public; and moderate limitation in adapt or manage oneself,
       regular emotions, control behavior, and maintain well-being in a work setting
       (Exhibit 9F).

       In an undated statement, Dr. Michels indicated he last saw the claimant on July 13,
       2017, for PTSD, intermittent explosive disorder, and insomnia; however, psychiatric
       care was not recommended. The claimant’s mental status evaluation indicated the
       claimant was oriented with racing thoughts, obsessive thought content, normal and
       angry mood/affect, and good attention, concentration, and memory and he had good
       ability to complete[] basi[c] activities of daily living, related to others, and complete
       simple and routine tasks and an adequate ability to complete complex tasks. On
       December 5, 2017, Dr. Michels reported his opinion was essentially the same
       (Exhibits 7F and 17F).


       4
         As pointed out by Stewart, Dr. Michels actually indicated that Stewart could not sustain
concentration or pace for two consecutive hours. However, in light of the totality of the record,
Stewart has failed to demonstrate that this error was harmful.

                                            Page 8 of 21
        Dr. Michel’s opinion is also given little weight as it is also inconsistent with, nor
        supported by his own records, the remaining evidence of record, and the claimant’s
        own reports of his abilities and functionality.

(Tr. 24-25) (first alteration in original).

        Here, Stewart argues that the ALJ failed to properly apply the applicable factors in weighing

these opinions. Upon thorough review of the ALJ’s decision and the record, the court disagrees and

concludes that it is clear that the ALJ applied the relevant factors in evaluating the opinion evidence.

Further, Stewart has failed to demonstrate that the ALJ’s evaluation of these opinions is unsupported

by substantial evidence or based on an incorrect application of the law. See 20 C.F.R. § 404.1527(c);

Mastro, 270 F.3d at 178 (stating that “if a physician’s opinion is not supported by clinical evidence

or if it is inconsistent with other substantial evidence, it should be accorded significantly less

weight”) (internal quotation marks and citation omitted); Dunn v. Colvin, 607 F. App'x 264, 267 (4th

Cir. 2015) (“An ALJ’s determination as to the weight to be assigned to a medical opinion generally

will not be disturbed absent some indication that the ALJ has dredged up ‘specious inconsistencies,’

. . . or has failed to give a sufficient reason for the weight afforded a particular opinion[.]”) (internal

citations omitted). As an initial matter, based on the regulations applicable to Stewart’s application,

the ALJ properly and explicitly considered the nature and frequency of each source’s treatment

relationship with Stewart as evidenced by the record and each source’s specialty. See 20 C.F.R.

§ 404.1527(c). Moreover, the decision reflects that the ALJ offered reasonable bases in giving these

opinions little weight. A review of the ALJ’s decision as a whole reveals that the ALJ summarized

and considered Stewart’s medical records and reasonably found that the medical records did not

support the extreme limitations opined. See 20 C.F.R. § 404.1527(c)(3) (“The more a medical

source presents relevant evidence to support an opinion, particularly medical signs and laboratory

findings, the more weight we will give that opinion. The better an explanation a source provides for

                                              Page 9 of 21
an opinion, the more weight we will give that opinion.”); 20 C.F.R. § 404.1527(c)(4) (“Generally,

the more consistent a medical opinion is with the record as a whole, the more weight we will give

to that medical opinion.”). To the extent that these sources simply opined that Stewart was disabled,

the issue of whether a claimant is disabled is reserved to the Commissioner, and opinions by medical

sources on that point are not entitled to special significance. See 20 C.F.R. § 404.1527(d).

       Based on the foregoing, Stewart has failed to demonstrate that the ALJ’s conclusions

regarding these opinions are unsupported by substantial evidence. In fact, it is clear that the ALJ,

as part of his duties in weighing the evidence, properly considered these opinions in accordance with

the applicable factors and legal authority.5 See Craig, 76 F.3d at 589 (stating that the court may not

“undertake to re-weigh conflicting evidence, make credibility determinations, or substitute [its]

judgment for that of the [Commissioner]”); Hays v. Sullivan, 907 F.2d 1453, 1456 (4th Cir. 1990)

(holding that it is the ALJ’s responsibility, not the court’s, to determine the weight of evidence and

resolve conflicts of evidence). Thus, the court finds that Stewart has not shown that the ALJ’s

decision with regard to the opinion evidence was unsupported by substantial evidence or reached

through application of an incorrect legal standard.

       2.      VA Disability Rating

       Stewart also challenges the ALJ’s evaluation of his VA disability rating. In Bird v. Astrue,

699 F.3d 337 (4th Cir. 2012), the United States Court of Appeals for the Fourth Circuit addressed


       5
         Although the Commissioner suggests that these sources are not treating sources but rather
sources Stewart saw solely for the purpose of obtaining a report for his claims, the court observes
that such a position was not taken by the ALJ and, in fact, the ALJ appears to have accepted the
sources’ representations that they treated Stewart. Cf. 20 C.F.R. § 404.1527(a)(2) (“We will not
consider an acceptable medical source to be your treating source if your relationship with the source
is not based on your medical need for treatment or evaluation, but solely on your need to obtain a
report in support of your claim for disability.”). The ALJ appears to have instead focused on the
inconsistency and lack of support in the few records submitted.

                                           Page 10 of 21
for the first time the weight that the Social Security Administration must afford to a Department of

Veterans Affairs disability rating. Specifically, the Bird Court held that

       in making a disability determination, the SSA must give substantial weight to a VA
       disability rating. However, because the SSA employs its own standards for
       evaluating a claimant’s alleged disability, and because the effective date of coverage
       for a claimant’s disability under the two programs likely will vary, an ALJ may give
       less weight to a VA disability rating when the record before the ALJ clearly
       demonstrates that such a deviation is appropriate.

Bird, 699 F.3d at 343. The Fourth Circuit recently extended the rationale in Bird to state agency

determinations. See Woods v. Berryhill, 888 F.3d 686, 692 (4th Cir. 2018). Importantly, the Woods

Court further elaborated on Bird’s requirement that the record “clearly demonstrate” that a deviation

from another agency’s disability determination is appropriate by explaining that “an ALJ must give

‘persuasive, specific, valid reasons for doing so that are supported by the record.’ ” Id. (quoting

McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir. 2002)). The Woods Court offered examples

of these reasons, stating that “an ALJ could explain which aspects of the prior agency decision he

finds not credible and why, describe why he finds other evidence more credible, and discuss the

effect of any new evidence made available after [the agency] issued its decision.”                Id.

Acknowledging that the list is not exclusive, the Woods Court explained that “the point of this

requirement—and of these examples—is that the ALJ must adequately explain his reasoning;

otherwise, we cannot engage in a meaningful review.” Id. at 692-93.

       Here, the ALJ acknowledge the VA disability rating, as well as the requirements following

Bird. Specifically, the ALJ found as follows:

       Although SSA will accept another agency’s disability determination as evidence of
       a claimant’s condition, that agency’s decision is not binding on the SSA. Bird v.
       Commissioner, 699 F.3d 337, 343-344 (4th Cir. 2012) citing 20 C.F.R. 404.1504,
       1512(b)(5). The ruling in Bird holds that a VA disability must be accorded
       substantial weight unless the record demonstrates that such a deviation is appropriate.
       The record in this case mandates deviation.

                                           Page 11 of 21
        On July 9, 2015, the claimant was given a 90% disability rating due to service-
        connected disabilities and on June 15, 2016, the claimant’s disability rating increased
        to 100% effective February 8, 2016 (Exhibits 6D, 4F, and 13F). The VA assigns
        percentages to impairments, then uses a combined rating table that considers the
        effects of the conditions. The Social Security Administration defines disability as the
        inability to do any substantial gainful activity by reason of any medically
        determinable physical or mental impairment which can be expected to result in death
        or which has lasted or can be expected to last for a continuous period of not less than
        12 months. 20 C.F.R. § 404.1505 (2013). A VA rating of 90% to 100% is not readily
        transferable to the Social Security Administration’s definition of disability. A 90%
        or 100% impairment rating certainly indicates a condition imposing more than
        minimal work related limitations, but it does not necessarily follow that it is of
        sufficient severity to preclude all substantial gainful activity for a continuous period
        of 12 months or longer. Even accepting the impairment rating, I cannot assume that
        severity is static, nor can I assume a 90% to 100% disability rating equals disability
        as defined by the Social Security Act.

        As outlined above, C & P examinations and ratings support some work-related
        restrictions; I find the ratings are not consistent with the actual medical evidence such
        that the use of a cane for gout instead of back issues and lack of medical surgeries,
        procedures, or prescribed pain medications to control the claimant’s varied
        complaints of pain. However, the claimant has VA ratings for certain conditions that
        cause no work-related impairments. For example, the claimant has a 30% rating for
        COPD and 10% for tinnitus. There is no evidence in the record that the claimant has
        received any care or takes any medications for these conditions. (Exhibits 15E, 4F,
        6F, 11-12F).

        The seminal difference between the disability adjudication process in the VA system
        and SSA’s determination of disability is the SSA focus on functional capacity and
        functional limitations from impairments. Whereas the VA assigns percentages of
        disability from a published chart, without consideration of the impact of the rated
        component impairment on the claimant’s ability to perform basic work tasks, SSA
        focuses directly upon such functional limitations and their impact on the ability to
        perform past work, as well as other jobs existing in the national economy. I
        specifically addressed each of the component impairments rated by the VA, and
        assigned appropriate limitations for each one determined to be severe during the
        relevant period. For these reasons, I accord the VA disability rating only limited
        weight.

(Tr. 23.)

        Contrary to Stewart’s arguments, the court finds that the ALJ has sufficiently explained why

the records demonstrates accordingly limited weight to the VA disability rating in accordance with

                                            Page 12 of 21
requirements outlined in Bird and Woods. The ALJ also explained which aspects of the VA

disability rating he was deviating from. Thus, remand is not warranted for further consideration of

this issue.

B.      Subjective Complaints

        With regard to subjective complaints, the United States Court of Appeals for the Fourth

Circuit has stated that “the determination of whether a person is disabled by pain or other symptoms

is a two-step process.” Craig v. Chater, 76 F.3d 585, 594 (4th Cir. 1996). The first step requires

there to “be objective medical evidence showing the existence of a medical impairment(s) which

results from anatomical, physiological, or psychological abnormalities and which could reasonably

be expected to produce the pain or other symptoms alleged.” Id. (internal quotation omitted).

During the second step the ALJ must expressly consider “the intensity and persistence of the

claimant’s [symptom] and the extent to which it affects her ability to work.” Id. In making these

determinations, the ALJ’s decision “must contain specific reasons for the weight given to the

individual’s symptoms, be consistent with and supported by the evidence, and be clearly articulated

so the individual and any subsequent reviewer can assess how the adjudicator evaluated the

individual’s symptoms.” SSR 16-3p, 2017 WL 5180304, at *10.6 ALJs are further instructed to

        limit their evaluation to the individual’s statements about his or her symptoms and
        the evidence in the record that is relevant to the individual’s impairments. In
        evaluating an individual’s symptoms, our adjudicators will not assess an individual’s
        overall character or truthfulness in the manner typically used during an adversarial
        court litigation. The focus of the evaluation of an individual’s symptoms should not
        be to determine whether he or she is a truthful person. Rather, our adjudicators will
        focus on whether the evidence establishes a medically determinable impairment that
        could reasonably be expected to produce the individual’s symptoms and given the


        6
        Effective March 28, 2016, SSR 96-7p was superseded by SSR 16-3p, 2016 WL 1119029.
See 2016 WL 1237954 (correcting the effective date of SSR 16-3p to read March 28, 2016). The
ALJ’s decision in this matter post-dates the effective date of SSR 16-3p.

                                           Page 13 of 21
        adjudicator’s evaluation of the individual’s symptoms, whether the intensity and
        persistence of the symptoms limit the individual’s ability to perform work-related
        activities . . . .

Id., at *11.

        Further, “claims of disabling pain may not be rejected ‘solely because the available objective

evidence does not substantiate [the claimant’s] statements’ as to the severity and persistence of [his]

pain.” Craig, 76 F.3d at 595 (citations omitted) (alteration in original). “This is not to say, however,

that objective medical evidence and other objective evidence are not crucial to evaluating the

intensity and persistence of a claimant’s pain and the extent to which it impairs [his] ability to work.”

Id. A claimant’s subjective complaints “need not be accepted to the extent they are inconsistent with

the available evidence, including objective evidence of the underlying impairment, and the extent

to which that impairment can reasonably be expected to cause the [symptoms] the claimant alleges

[he] suffers.” Id. The social security regulations inform claimants that in evaluating subjective

complaints, the Commissioner will consider the following relevant factors:

        (i)     Your daily activities;
        (ii)    The location, duration, frequency, and intensity of your pain or other
                symptoms;
        (iii)   Precipitating and aggravating factors;
        (iv)    The type, dosage, effectiveness, and side effects of any medication you take
                or have taken to alleviate your pain or other symptoms;
        (v)     Treatment, other than medication, you receive or have received for relief of
                your pain or other symptoms;
        (vi)    Any measures you use or have used to relieve your pain or other symptoms
                (e.g., lying flat on your back, standing for 15 to 20 minutes every hour,
                sleeping on a board, etc.); and
        (vii)   Other factors concerning your functional limitations and restrictions due to
                pain or other symptoms.

20 C.F.R. § 404.1529(c)(3).




                                            Page 14 of 21
In this case, the ALJ summarized Stewart’s hearing testimony as follows:

At the January 9, 2018, hearing, the claimant appeared and gave testimony, which
was only partially supported by his medical evidence of record. The claimant lives
alone in a second-floor apartment that he leaves two to three times per day and stated
he “bears” with the problems using stairs to and from his apartment. The claimant
testified his weight is stable at 225 pounds; he sits/lays in a sauna four to five times
per week for back and neck pain; occasionally rides an exercise bicycle; consistently
drives to the grocery store, gym and drives to other places; has a permanent disabled
parking placard; and, suffers from gout that requires the use of a cane about five to
six days per week. He alleges he has anxiety, depression, PTSD, neck pain, and back
pain with reported numbness and loss of feelings in his fingers, arms, and legs;
problems relating to others; lack of concentration, and racing thoughts. The claimant
further testified that while he obtained a degree in information technology (IT) in
2016, he has not sought employment in that field due to various other interests
including writing his second book, attending mental health appointments,
temperament issues, and difficulty focusing. Regarding the claimant’s military
career, he testified he retired in January 2014, after serving 20 years. He was
processed through the Army’s physical disability evaluation system and found unfit
for further military service. However, the Army Physical Evaluation Board assessed
the claimant’s unfitting conditions to only warrant[] separation with severance pay.
The claimant rejected severance pay and accepted a length-of-service retirement. The
claimant began receiving Veteran’s Affairs (VA) disability benefits at 100% effective
February 8, 2016. (Exhibit 6D). He reported degenerative disc disease in his neck
for which he underwent laser spine surgery but continues to suffered from neck pain
and numbness/tinging in his left arm. The claimant also reported back pain with a
possibility of surgery; however, stated he would prefer not to undergo surgery.
Regarding mental health symptoms, the claimant testified he sees a counselor once
a month, which was down from twice a month due to interference with his many
interests. The claimant further testified medications controlled his symptoms and
only had adverse side effects of dizziness.

These activities are indicative of a fairly active and varied lifestyle and are not
representative of a significant restriction of activities or constriction of interests that
would preclude all work.

The claimant betrayed no evidence of any significant discomfort while testifying at
the hearing. He also had no difficulty in participation in the hearing and was able to
listen, maintain attention and concentration, and respond appropriately to questions.
While the hearing was short-lived and cannot be considered a conclusive indicator
of the claimant’s overall level of functioning on a day-to-day basis, his appearance
and demeanor during the hearing are given some weight in reaching the conclusion
regarding the credibility of his allegations and residual functional capacity.




                                     Page 15 of 21
(Tr. 18-19.) The ALJ then proceeded to summarize and discuss Stewart’s medical records, including

Stewart’s subjective reports, examination findings, treatment provided, diagnostic images and testing

results, as well as the opinion evidence, and continued to address conflicts in the record. The ALJ

ultimately found that Stewart’s “statements concerning the intensity, persistence and limiting effects

of [his alleged] symptoms are not entirely consistent with the medical evidence and other evidence

in the record . . . .” (Tr. 22-23.)

        Stewart argues that the ALJ erred in failing to observe (1) that Stewart asked to stand during

the hearing; (2) that a treatment record from Dillard in November 2015 noted Stewart was “in pain

with a look of distress/depression on his face” (Tr. 316); and (3) that in describing Stewart’s

activities as “indicative of a fairly active and varied lifestyle” the ALJ failed to consider Stewart’s

testimony that he favored his right hand/arm or uses a stool for reaching at times because pain will

radiate up his left shoulder and hand and he experiences numbness in his left fingers (Tr. 51-53).

Stewart also appears to suggest that the ALJ improperly inserted his judgment, pointing out that the

ALJ in summarizing Stewart’s testimony observed that Stewart stated he may need lower back

surgery but that Stewart stated he would prefer to do everything he can not to have that surgery.

Stewart alleged that the ALJ implied Stewart’s allegations were questionable in part on this basis,

which was improper since the ALJ later summarized an April 2012 medical record indicating that

at that time Stewart was not a surgical candidate.

        After carefully considering Stewart’s arguments and the record in this matter, the court finds

that Stewart has failed to demonstrate that the ALJ’s evaluation of Stewart’s subjective complaints

is unsupported by substantial evidence or controlled by an error of law. See Craig, 76 F.3d at 589

(defining “substantial evidence” as “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion; it consists of more than a mere scintilla of evidence but may be

                                           Page 16 of 21
somewhat less than a preponderance” and stating that the court may not “undertake to re-weigh

conflicting evidence, make credibility determinations, or substitute [its] judgment for that of the

[Commissioner]”); Blalock, 483 F.2d at 775 (indicating that regardless of whether the court agrees

or disagrees with the Commissioner’s decision, the court must uphold it if it is supported by

substantial evidence). The ALJ’s decision reflects that he discounted Stewart’s complaints, in part,

because they were inconsistent with, contradicted by, or otherwise undermined by the record. See

Hines v. Barnhart, 453 F.3d 559, 565 n.3 (4th Cir. 2006) (noting that a claimant’s allegations “need

not be accepted to the extent that they are inconsistent with available evidence”); Craig, 76 F.3d at

589-90 (“Although a claimant’s allegations about her pain may not be discredited solely because they

are not substantiated by objective evidence of the pain itself or its severity, they need not be accepted

to the extent they are inconsistent with the available evidence, including objective evidence of the

underlying impairment, and the extent to which that impairment can reasonably be expected to cause

the pain the claimant alleges she suffers . . . .”); cf. Lewis v. Berryhill, 858 F.3d 858, 866 (4th Cir.

2017) (finding “the ALJ’s determination that objective medical evidence was required to support

Lewis’ evidence of pain intensity improperly increased her burden of proof”). Contrary to Stewart’s

arguments, the ALJ’s decision reflects careful consideration of the medical evidence and the

limitations stemming from Stewart’s impairments. Further, the decision suggests consideration of

the applicable factors in evaluating Stewart’s subjective complaints. The ALJ’s discussion reflects

not just consideration of objective medical evidence but also Stewart’s subjective reports to his

medical sources as well as treatment methods and steps taken or not taken by Stewart as directed by

his medical sources. Stewart’s attempts to point to selective testimony or records that may support

his subjective reports are insufficient to render the ALJ’s determination unsupported by substantial

evidence in light of all of the above factors and proper reasons offered by the ALJ to discount his

                                            Page 17 of 21
allegations of disabling limitations. To reiterate, the court may not substitute its judgment for the

Commissioner’s and finds that the ALJ’s conclusions are within the bounds of the substantial

evidence standard. See Craig, 76 F.3d at 589-90 (“Although a claimant’s allegations about her pain

may not be discredited solely because they are not substantiated by objective evidence of the pain

itself or its severity, they need not be accepted to the extent they are inconsistent with the available

evidence, including objective evidence of the underlying impairment, and the extent to which that

impairment can reasonably be expected to cause the pain the claimant alleges she suffers . . . .”); see

also Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1993) (per curiam) (finding that the ALJ may

properly consider inconsistencies between a plaintiff’s testimony and the other evidence of record

in evaluating the credibility of the plaintiff’s subjective complaints).

C.      Step Two

        Step Two of the sequential evaluation requires the ALJ to “consider the medical severity of

[a claimant’s] impairment(s).” 20 C.F.R. § 404.1520(a)(4)(ii). The claimant bears the burden at this

step to show that he has a severe impairment. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987).

A severe impairment is one that “significantly limits [a claimant’s] physical or mental ability to do

basic work activities.” 20 C.F.R. § 404.1520(c). “Basic work activities” means “the abilities and

aptitudes necessary to do most jobs.” Examples of these include:

        (1)     Physical functions such as walking, standing, sitting, lifting, pushing, pulling,
                reaching, carrying, or handling;
        (2)     Capacities for seeing, hearing, and speaking;
        (3)     Understanding, carrying out, and remembering simple instructions;
        (4)     Use of judgment;
        (5)     Responding appropriately to supervision, co-workers and usual work
                situations; and
        (6)     Dealing with changes in a routine work setting.




                                            Page 18 of 21
20 C.F.R. §§ 404.1522(b). “[A]n impairment can be considered as not severe only if it is a slight

abnormality which has such a minimal effect on the individual that it would not be expected to

interfere with the individual’s ability to work, irrespective of age, education, or work experience.”

Evans v. Heckler, 734 F.2d 1012, 1014 (4th Cir. 1984) (internal quotation marks omitted).

       At Step Two, the ALJ found that Stewart’s degenerative disc disease of the lumbar and

cervical spines, bilateral pes planus, gout, post-traumatic stress disorder (PTSD), depression,

generalized anxiety disorder, and intermittent explosive disorder were severe impairments, but that

Stewart’s chronic obstructive pulmonary disease (COPD), hypertension, allergic rhinitis, and

insomnia were nonsevere. (Tr. 15.) Stewart argues that the ALJ erred in failing to consider

Stewart’s prostatitis. Specifically, Stewart argues that a record from Dillard reflects Stewart’s

reports of urinary incontinence from prostatitis requiring adult diapers to be changed five times per

day and that VA records note Stewart’s prostatitis. Thus, Stewart argues it would be logical for

Stewart to experience limitations from this impairment.

       As a initial matter, the mere presence or diagnosis of a condition is insufficient to meet

Stewart’s burden at Step Two; rather, he must show how it significantly limits his ability to do basic

work activities. See 20 C.F.R. § 404.1520(c); Bowen, 482 U.S. at 146 n.5; see also Washington v.

Astrue, 698 F. Supp. 2d 562, 580 (D.S.C. 2010) (“Plaintiff’s medical records establish the existence

of her impairment, but the current record contains no evidence of how it significantly limits her

physical or mental ability to do basic work activities.”). Stewart’s reliance on an isolated record

mentioning issues stemming from his prostatitis is insufficient to demonstrate that the ALJ erred at

step two. Notably, Stewart did not allege disability from this impairment in his application.

Moreover, when questioned by the ALJ during his hearing about his medications, Stewart confirmed

that he was taking Oxybutynin for urinary frequency and related to his prostatitis. Stewart further

                                           Page 19 of 21
explained that at one point he was getting up four or five times per night but the medication was

helping with that issue as long as he was consistent with taking the medication, which he stated he

was. (Tr. 62.)

        Thus, reviewing the record as a whole, the record Stewart relies upon, standing alone, is

insufficient to demonstrate that the ALJ’s failure to explicitly discuss and find Stewart’s prostatitis

to be a severe impairment at Step Two requires remand. Moreover, the court finds that, even if the

ALJ erred at Step Two, Stewart has failed to demonstrate any harm from this error, as a review of

the decision reflects that the ALJ considered Stewart’s impairments throughout the decision, and

Stewart has failed to demonstrate that additional limitations were warranted based on this

impairment. See Carpenter v. Astrue, 537 F.3d 1264, 1266 (10th Cir. 2008) (“[A]ny error here

became harmless when the ALJ reached the proper conclusion that [claimant] could not be denied

benefits conclusively at step two and proceeded to the next step of the evaluation sequence.”).

Accordingly, Stewart has failed to demonstrate that remand is warranted for further consideration

of this issue.

                                      RECOMMENDATION

        For the foregoing reasons, the court finds that Stewart has not shown that the Commissioner’s

decision was unsupported by substantial evidence or reached through application of an incorrect

legal standard. See Craig, 76 F.3d at 589; see also 42 U.S.C. § 405(g); Coffman, 829 F.2d at 517.

The court therefore recommends that the Commissioner’s decision be affirmed.


                                                       ____________________________________
July 3, 2019                                           Paige J. Gossett
Columbia, South Carolina                               UNITED STATES MAGISTRATE JUDGE

            The parties’ attention is directed to the important notice on the next page.


                                           Page 20 of 21
              Notice of Right to File Objections to Report and Recommendation

        The parties are advised that they may file specific written objections to this Report and
Recommendation with the District Judge. Objections must specifically identify the portions of the
Report and Recommendation to which objections are made and the basis for such objections. “[I]n
the absence of a timely filed objection, a district court need not conduct a de novo review, but instead
must ‘only satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310 (4th Cir. 2005)
(quoting Fed. R. Civ. P. 72 advisory committee’s note).

        Specific written objections must be filed within fourteen (14) days of the date of service of
this Report and Recommendation. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b); see Fed. R. Civ.
P. 6(a), (d). Filing by mail pursuant to Federal Rule of Civil Procedure 5 may be accomplished by
mailing objections to:

                                      Robin L. Blume, Clerk
                                    United States District Court
                                       901 Richland Street
                                  Columbia, South Carolina 29201

        Failure to timely file specific written objections to this Report and Recommendation
will result in waiver of the right to appeal from a judgment of the District Court based upon
such Recommendation. 28 U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985); Wright v.
Collins, 766 F.2d 841 (4th Cir. 1985); United States v. Schronce, 727 F.2d 91 (4th Cir. 1984).




                                            Page 21 of 21
